Citation Nr: 9925033	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a left shoulder disability, status post an 
inservice Mumford procedure.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right shoulder disability, status post an 
inservice Mumford procedure.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


REMAND

In the rating decision hereby on appeal, dated in May 1998, 
the RO granted service connection for bilateral shoulder 
impingement syndrome, status postoperative, and assigned a 10 
percent rating for each shoulder.  On appeal, the veteran 
contends that the current severity of the service-connected 
disabilities of the shoulders is such that higher ratings are 
warranted.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.  In 
particular, it is noted that additional medical examinations 
by the proper specialists need to be conducted, in order to 
obtain an accurate and complete description of the entire 
disability picture that is currently manifested in each 
shoulder.

The Board notes that, while the report of a VA general 
medical examination that was conducted in March 1998 reveals 
that the veteran had normal ranges of motion in both 
shoulders, it does not contain findings pertaining to whether 
there is evidence of nonunion of the clavicle or scapula, 
with loose movement, as apparently claimed by the veteran on 
appeal.  This needs to be clarified, insofar as a 20 percent 
rating might be warranted if such type of impairment were 
shown to be manifested in either, or both, shoulders.  
Therefore, it is felt that another VA orthopedic examination 
of the veteran's shoulders is in order at this time.

Also, the Board notes that the RO has yet to consider and 
adjudicate the question of whether separate ratings should be 
granted in the present case on account of nerve damage 
currently being reflected in the veteran's upper extremities.  
In this regard, it is noted that the medical evidence in the 
record reveals that the residuals of inservice Mumford 
procedures to both shoulders currently include damage to the 
veteran's brachial plexus (which is, essentially, a network 
of nerves that conducts signals from the spine to the 
shoulder, arm, and hand), which apparently is productive of 
symptomatology in the upper extremities that includes pain 
and numbness in both hands.  See, in this regard, a private 
orthopedic report dated in February 1997, according to which 
the veteran's "current situation is one in which he is 
aggravating his brachial neurovascular bundle under the 
clavicle" and this is "due to the instability of his 
joint[s] from the previous [inservice] Mumford procedures."  
Also, according to the report of a March 1998 VA general 
medical examination, the veteran currently suffers from 
"[b]ilateral brachial plexus impingement due to bilateral 
Mumford procedure[s]."  Therefore, the Board is of the 
opinion that the veteran needs also to be examined by a 
specialist in neurological disorders, in order to ascertain 
whether, as a result of the Mumford procedures that the 
veteran underwent in service, there is currently a 
neurological disability that is chronic in nature and, if 
there is such a disability, determine, to the extent 
possible, its severity.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the two appealed 
matters are REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claims, which includes his duty 
to report for all scheduled medical 
examinations.  He should further be 
informed that the consequences of his 
failing to report for a VA examination 
without good cause might include the 
denial of the appealed claims for 
additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The veteran should be afforded a VA 
orthopedic examination.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folder and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the private orthopedic report of 
February 1997, the report of the March 
1998 VA general medical examination and 
the report of VA X-Rays of the veteran's 
shoulders that were obtained also in 
March 1998, as well as a copy of the 
present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, to include MRIs of the 
veteran's shoulders, conduct a 
comprehensive orthopedic examination of 
the veteran's shoulders and thereafter 
submit a comprehensive and legible report 
of medical examination which should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  For each shoulder separately, 
his or her opinion as to whether 
there is objective evidence of 
nonunion, with loose movement.

C.  For each shoulder separately, 
his or her opinion as to whether 
there is objective evidence of 
dislocation of the clavicle or 
scapula.

D.  For each shoulder separately, 
his or her opinion as to whether 
there is objective evidence of any 
limitation of the motion of the arm.  
Any such limitation should be 
reported in degrees.

E.  For each shoulder separately, 
his or her opinion as to whether 
there is objective evidence of 
ankylosis of the scapulohumeral 
articulation.

3.  The veteran should also be afforded a 
VA neurological examination of his 
shoulders.  Copies of all notifications 
and other communications sent to the 
veteran should be made part of the claims 
folder and, if the veteran fails to 
report for this examination without good 
cause, the RO should indicate so in a 
memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the private orthopedic report of 
February 1997, the report of the March 
1998 VA general medical examination and 
the report of the VA X-Rays of the 
veteran's shoulders that were obtained 
also in March 1998, as well as a copy of 
the present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, conduct a comprehensive 
neurological examination of the veteran's 
shoulders and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  For each shoulder separately, 
his or her opinion as to whether 
there is any type of neurological 
(nerve) damage currently manifested 
that should be considered a residual 
of either one of the Mumford 
procedures that the veteran 
underwent during service.  If there 
is such damage, the examiner should 
describe it (including a reference 
to the specific nerve, or group of 
nerves, that are damaged), state 
whether the damage in this 
particular case should be considered 
chronic in nature and, if there is 
incomplete paralysis, whether it is 
considered mild, moderate or severe 
in nature.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the reports of the 
medical examinations requested in this 
remand have been associated with the 
file.  If any development is found to be 
incomplete, appropriate corrective action 
should be implemented at once.

5.  Once the RO has verified that all the 
above development has been fully 
accomplished, the RO should then 
adjudicate the matters on appeal, 
including consideration of the question 
of whether the benefits sought can be 
granted on an extra-schedular basis.

If, after the re-adjudication of the above issues, either one 
of the benefits sought on appeal remains denied, the RO 
should provide the veteran with a Supplemental Statement of 
the Case, with an appropriate period to respond.  Thereafter, 
the matters should be returned to the Board, for their review 
on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appealed claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


CONTINUED ON THE FOLLOWING PAGE



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












